
	
		I
		111th CONGRESS
		2d Session
		H. R. 4958
		IN THE HOUSE OF REPRESENTATIVES
		
			March 25, 2010
			Mr. Baca (for
			 himself, Mr. Sires,
			 Mr. Towns, and
			 Ms. Norton) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor
		
		A BILL
		To amend section 204 of the Child Nutrition and WIC
		  Reauthorization Act of 2004 (42 U.S.C. 1751 note) to require each local
		  educational agency participating in a program authorized by the Richard B.
		  Russell National School Lunch Act (42 U.S.C. 1751 et seq.) or the Child
		  Nutrition Act of 1966 (42 U.S.C. 1771 et seq.) to include under the local
		  wellness policy established by the agency a requirement that students receive
		  50 hours of school nutrition education per school year.
	
	
		1.Short titleThis Act may be cited as the Healthy
			 Children Through School Nutrition Education Act.
		2.FindingsCongress findings the following:
			(1)The Child Nutrition and WIC Reauthorization
			 Act of 2004 (42 U.S.C. 1751 note) requires all local educational agencies
			 participating in a program authorized by the Richard B. Russell National School
			 Lunch Act (42 U.S.C. 1751 et seq.) or the Child Nutrition Act of 1966 (42
			 U.S.C. 1771 et seq.) to establish a local school wellness policy for schools
			 under the local educational agency that include nutrition education goals.
			 However, there are no specific requirements regarding the amount of time or
			 type of classes that school children have to spend or take in nutrition
			 education.
			(2)Some schools
			 include in their health education classes some general information about
			 nutrition, but there are no specific guidelines of what the minimum
			 requirements should be. The mean number of hours spent on nutrition education
			 in the first 4 years of school is only 13 hours per year. A minimum of 50 hours
			 per year are thought to be necessary to influence behavior.
			(3)Each local educational agency participating
			 in a program authorized by the Richard B. Russell National School Lunch Act (42
			 U.S.C. 1751 et seq.) or the Child Nutrition Act of 1966 (42 U.S.C. 1771 et
			 seq.) should have a minimum requirement for amount of time per year students
			 should spend on nutrition education and the type of instruction that should be
			 provided as part of such education.
			3.School nutrition
			 education requirement
			(a)AmendmentsSection 204(a) of the Child Nutrition and
			 WIC Reauthorization Act of 2004 (42 U.S.C. 1751 note) is amended—
				(1)in paragraph (1),
			 by striking nutrition education, physical activity, and
			 inserting physical activity;
				(2)by redesignating
			 paragraphs (2) through (5) as paragraphs (3) through (6), respectively;
			 and
				(3)by inserting after
			 paragraph (1), the following:
					
						(2)includes a requirement for 50 hours a
				school year of school nutrition education per student that includes instruction
				that—
							(A)is consistent with
				the rules promulgated by the Secretary under section 9(a)(4)(B) of the Richard
				B. Russell National School Lunch Act (42 U.S.C. 1758(a)(4)(B)) based on the
				most recent Dietary Guidelines for Americans published under section 310 of the
				National Nutrition Monitoring and Related Research Act of 1990 (7 U.S.C.
				5341);
							(B)is offered at each
				grade level as part of a sequential, comprehensive, standards-based program
				designed to provide students with the knowledge and skills necessary to promote
				and protect their health;
							(C)is part of not
				only health education classes, but is also encouraged to be incorporated into
				classroom instruction in subjects such as math, science, language arts, social
				sciences, and elective subjects;
							(D)includes
				enjoyable, developmentally appropriate, culturally relevant, participatory
				activities, such as contests, promotions, taste testing, farm visits, and
				school gardens;
							(E)promotes fruits,
				vegetables, whole grain products, low-fat and fat-free dairy products, healthy
				food preparation methods, and health-enhancing nutrition practices;
							(F)emphasizes caloric
				balance between food intake and energy expenditure;
							(G)coordinates with
				school meal programs, other school foods programs, and nutrition-related
				community services;
							(H)teaches media
				literacy with an emphasis on food marketing;
							(I)provides training
				for teachers and other staff in nutrition education; and
							(J)establishes a
				process to evaluate the effectiveness of the requirements of school nutrition
				education described in subparagraphs (A) through
				(I);
							.
				(b)Effective
			 dateThe amendments made by
			 subsection (a) shall take effect at the beginning of the school year following
			 the date of the enactment of this Act, but not earlier than 3 months after the
			 date of the enactment of this Act.
			
